82 So.3d 1237 (2012)
Emile David LABORDE, II, et al.
v.
SHELTER MUTUAL INSURANCE CO., et al.
No. 2012-CC-0074.
Supreme Court of Louisiana.
March 9, 2012.
*1238 PER CURIAM.
Granted. It is well-settled that the trial court has broad discretion in regulating pre-trial discovery, and the trial court's rulings will not be disturbed absent a clear showing of an abuse of that discretion. See Moak v. Illinois Central Railroad Co., 93-0783 (La.1/14/94), 631 So.2d 401; Laburre v. East Jefferson General Hosp., 555 So.2d 1381 (La.1990).
In the instant case, plaintiffs have not established the trial court clearly abused its discretion in excluding the evidence in question. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the trial court granting defendants' motion in limine is reinstated. The case is remanded to the trial court for further proceedings.